FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 04/29/2019. Applicant has amended claims 1-2, 9-10, and 12-14. Claims 1-20 are pending and examined.

Drawings
The drawings were received on November 19, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over North (U.S. 2019/0226680 A1), in view of Laster (U.S. 2017/0219212 A1).
Regarding claim 1, North teaches (Figures 2 and 5) an air tube (12) for a gas turbine engine (p. [0033], l. 3) including a combustor (10 – Figure 1) with an outer liner (17 – Figure 1), the air tube (12) comprising:
an inner tube (24 – Figure 2) circumferentially extending around an air tube axis (shown by dotted line 19 in Figure 2) longitudinal to the air tube (12), having
an outer surface (obvious from figures),
an inner tube inlet (27 – Figure 2), and
an inner tube outlet (28 – Figure 2) disposed opposite of the inner tube inlet (27), the inner tube outlet (28) in fluid communication with the inner tube inlet (27);
an outer plate (see annotated Figure 5 on next page) configured to be connected to the outer liner (17) of the combustor (10); and
an outer tube (25 – Figure 2) disposed outward of the inner tube (24) and having an inner surface (obvious from figures).

    PNG
    media_image1.png
    454
    703
    media_image1.png
    Greyscale

However, North does not teach a strut extending from proximate the inner tube inlet towards the inner tube outlet on the outer surface of the inner tube and connected to the inner surface of the outer tube.
Laster teaches (Figures 5 and 6) a similar air tube comprising a strut (48) extending from proximate the inner tube inlet (44) towards the inner tube outlet (46) on the outer surface (24) of the inner tube (16) and connected to the inner surface (22) of the outer tube (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North by including a strut extending from proximate the inner tube inlet towards the inner tube outlet on the outer surface of the inner tube and connected to the inner surface of the outer tube, in order to maintain the position of the outer tube around the inner tube, as taught by Laster (p. [0027], ll. 1-5).
Regarding claim 2, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 1, and North further teaches (Figure 2) the outer tube (25) further comprises:

an outer tube outlet (28 of element 25) opposite the outer tube inlet (28 of element 24), the outer tube outlet (28) in fluid communication with the outer tube inlet (27).
However, North, in view of Laster as discussed so far, does not teach a plurality of fins disposed along the inner surface of the outer tube, extending from proximate the outer tube outlet towards the outer tube inlet and not contacting the inner tube.
Laster teaches (Figures 5 and 6) a similar air tube comprising a plurality of fins (48) disposed along the inner surface of the outer tube (18), extending from proximate the outer tube outlet (42) towards the outer tube inlet (44) and not contacting the inner tube (16) – (p. [0027], ll. 5-7: “The centering struts 48 may or may not be in contact with an outer surface 24 of the fuel nozzle 16”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North, in view of Laster as discussed so far, by including a plurality of fins disposed along the inner surface of the outer tube, extending from proximate the outer tube outlet towards the outer tube inlet and not contacting the inner tube, for the same reasons as discussed in the rejection of claim 1.
Regarding claim 4, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 2, and North further teaches (Figure 2) the outer tube inlet (27 of element 25) is disposed axially between the inner tube inlet (27 of element 24) and the inner tube outlet (28 of element 24) with respect to the air tube axis (dotted line 19).
However, North, in view of Laster as discussed so far, does not teach the outer tube outlet is disposed axially between the inner tube inlet and the inner tube outlet with respect to the air tube axis.
Laster teaches (Figure 6) a similar air tube in which the outer tube outlet (42) is disposed axially between the inner tube inlet (44) and the inner tube outlet (46) with respect to the air tube axis (50 – Figure 5).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 5, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 2, except for the plurality of fins being shaped to be wider adjacent the outer tube than inward of the outer tube.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North, in view of Laster, by changing the shape of the plurality of fins to be wider adjacent the outer tube than inward of the outer tube, because it has been held that changes in shape or configuration (in this case, the shape of the plurality of fins) are a matter of design choice such that having the plurality of fins be shaped to be wider adjacent the outer tube than inward of the outer tube is obvious when the particular configuration results in no change in the maintaining of the position of the outer tube around the inner tube. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 6, North, in view of Laster as discussed so far, teaches the invention as claimed and as discussed above for claim 2, except for the plurality of fins varying in length with respect to the air tube axis.
48 may extend for an entire length of the cooling system housing 18 or for a portion of the length of the housing 18”) with respect to the air tube axis (50 – Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North, in view of Laster as discussed so far, by having the plurality of fins vary in length with respect to the air tube axis, for the same reasons as discussed in the rejection of claim 2.
Regarding claim 7, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 2, and North further teaches (Figure 2) the inner tube inlet (27) is larger than the inner tube outlet (28). As shown in Figure 2, the inner tube (24) tapers from the inlet (27) to the outlet (28), thereby resulting in the inlet being larger than the outlet.
Regarding claim 8, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 2, and North further teaches (Figure 2) the air tube (12) is made of metal (p. [0052], ll. 16-18: “successively forming each layer of the ducting arrangement by fusing a metallic powder”) and the outer plate has a surface texture created by an additive manufacturing process (p. [0051], ll. 10-15: “the entire ducting arrangement or one or more components of the ducting arrangement, e.g., transition duct, injector assembly, combination of transition duct with the injector assemblies, etc., may be formed as respective unitized structures using additive manufacturing in accordance with the generated three-dimensional model”).
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 9, North teaches (Figures 2 and 5) an air tube (12) for a gas turbine engine (p. [0033], l. 3), the air tube (12) comprising:
an outer tube (25 – Figure 2);
an inner tube (24 – Figure 2) disposed within the outer tube (25), having an inner tube inlet (27) and an inner tube outlet (28) opposite the inner tube inlet (27); and
a plurality of struts (see annotated Figure 5 below) each extending from proximate the inner tube inlet (27) towards the inner tube outlet (28) and extending from the inner tube (24) to the outer tube (25).

    PNG
    media_image2.png
    454
    703
    media_image2.png
    Greyscale

However, North does not teach that the outer tube and the inner tube are cylindrical.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North by changing the shape of the outer tube and the inner tube to be cylindrical, because it has been held that changes in shape or configuration (in this case, the shape of the outer and inner tubes) are a matter of design choice such that having the outer tube and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
However, North does not teach the outer cylindrical tube having a plurality of fins extending inwards.
Laster teaches (Figures 5 and 6) a similar air tube comprising an outer tube (18) having a plurality of fins (48) extending inwards.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer cylindrical tube of North by including a plurality of fins extending inwards, in order to maintain the position of the outer cylindrical tube around the inner cylindrical tube, as taught by Laster (p. [0027], ll. 1-5).
Regarding claim 10, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 9, and North further teaches (Figure 5) an outer plate (see annotated Figure 5 on page 4) disposed outward of and circumferentially connected to the outer cylindrical tube (25), the outer plate formed to be connected to an outer liner (17 – Figure 1) of a combustor (10 – Figure 1) of the gas turbine engine.
Regarding claim 12, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 9, and North further teaches (Figure 5) the plurality of struts are generally circumferentially spaced evenly around the inner cylindrical tube (as shown in Figure 5 of Laster, elements 48 are generally evenly spaced around the inner cylindrical tube 16).
Regarding claim 13, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 9, and the combination further teaches (Figure 5) the plurality of fins (Laster, 48) are positioned within 180 degrees of a circumference of the outer cylindrical tube (North, 25). Any portion 
Regarding claim 14, North teaches (Figures 2 and 5) a combustor (10 – Figure 1) for a gas turbine engine (p. [0033], l. 3), the combustor (10 – Figure 1) comprising:
an inner liner (where 17 is pointing to – Figure 1) circumferentially extending around a center axis longitudinal to the gas turbine engine;
an outer liner (radially above from where 17 is pointing to – Figure 1) disposed outward of the inner liner with respect to the center axis, the outer liner forming a combustion chamber (18 – Figure 1) with the inner liner; and
an air tube (12), including
an inner tube (24 – Figure 2), a portion of the inner tube (24) extending through the outer liner (as shown in Figure 2), having
an outer surface (obvious from figures),
an inner tube inlet (27 of element 24 – Figure 2) disposed radially outward from the outer liner with respect to the center axis (as shown in Figure 5), and
an inner tube outlet (28 of element 24 – Figure 2) disposed opposite of the inner tube inlet (27 of element 24) and within the combustion chamber (as shown in Figure 5), the inner tube outlet (28 of element 24) in fluid communication with the inner tube inlet (27 of element 24),
an outer tube (25 – Figure 2), disposed outward of the inner tube (24), having
an inner surface (obvious from figures),
an outer tube inlet (27 of element 25) disposed outward of the outer liner with respect to the center axis (as shown in Figure 5),

However, North does not teach that the outer tube and the inner tube are shaped as a hollow cylinder.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North by changing the shape of the outer tube and the inner tube to be of a hollow cylinder, because it has been held that changes in shape or configuration (in this case, the shape of the outer and inner tubes) are a matter of design choice such that having the outer tube and the inner tube be shaped as a hollow cylinder is obvious when the particular configuration (in this case, the outer tube and the inner tube being shaped as a hollow cylinder) results in no change in the discharge of the air from both the inner tube and a passageway defined by the inner tube and the outer tube. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
However, North does not teach a strut coupling the outer surface of the inner tube to the inner surface of the outer tube, the strut extending from the inner tube inlet towards the inner tube outlet.
Laster teaches (Figures 5 and 6) a similar air tube comprising a strut (48) coupling the outer surface (24) of the inner tube (16) to the inner surface (22) of the outer tube (18), the strut (48) extending from the inner tube inlet (44) towards the inner tube outlet (46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North by including a strut coupling the outer surface of the inner tube to the inner surface of the outer tube, the strut extending from the inner tube inlet towards the inner tube outlet, in order to maintain the position of the outer tube around the inner tube, as taught by Laster (p. [0027], ll. 1-5).
Regarding claim 15, North, in view of Laster as discussed so far, teaches the invention as claimed and as discussed above for claim 14, except for the outer tube further comprising a fin extending from the outer tube outlet towards the outer tube inlet, the fin extending towards the inner tube.
Laster teaches (Figures 5 and 6) a similar air tube comprising an outer tube (18), wherein the outer tube (18) comprises a fin (48) extending from the outer tube outlet (42) towards the outer tube inlet (44), the fin (48) extends towards the inner tube (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North by having the outer tube further comprise a fin extending from the outer tube outlet towards the outer tube inlet, the fin extends towards the inner tube, for the same reasons as discussed in the rejection of claim 15.
Regarding claim 16, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 15, and North further teaches (Figure 5) an outer plate (see annotated Figure 5 on page 4) disposed outward of and circumferentially connected to the outer tube (25), the outer plate connected to the outer liner (as shown in Figure 5).
Regarding claim 17, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 15, and the combination further teaches the fin (Laster, 48) is formed to increase a surface area of the outer tube (obvious, since the fin is a part of the outer tube, it will increase the overall surface area of the outer tube).
Regarding claim 18, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 15, and North further teaches an effective area between the inner tube (24) and outer tube (25) is selected to enhance temperature performance of the air tube (12) – (desired result).
The recitation “an effective area between the inner tube and outer tube is selected to enhance temperature performance of the air tube” is a statement of desired result and the structure of the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
Regarding claim 19, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 16, and North further teaches (Figure 2) the air tube (12) is made of metal (p. [0052], ll. 16-18: “successively forming each layer of the ducting arrangement by fusing a metallic powder”) and the outer plate has a surface texture created by an additive manufacturing process (p. [0051], ll. 10-15: “the entire ducting arrangement or one or more components of the ducting arrangement, e.g., transition duct, injector assembly, combination of transition duct with the injector assemblies, etc., may be formed as respective unitized structures using additive manufacturing in accordance with the generated three-dimensional model”).
Furthermore, it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 20, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 2, except for the fin has a triangular shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North, in view of Laster, by changing the shape of the fin to have a triangular shape, because it has been held that changes in shape or configuration (in this case, the shape of the fin) are a matter of design choice such that having the fin be of a triangular shape is obvious when the particular configuration results in no change in the maintaining of the position of the outer tube around the inner tube. In re Dailey.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over North (U.S. 2019/0226680 A1), in view of Laster (U.S. 2017/0219212 A1), and in further view of Bronson (U.S. 2010/0212324 A1).
Regarding claim 3, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 2, except for an igniter tube extending through and from the outer plate.
Bronson teaches (Figures 3 and 4) a similar air tube comprising an inner tube (326 – see Figure 4), an outer tube (328 – see Figure 4) having air cooling features (338 and 330 – Figure 3), an outer plate (324 and 360 as a whole – Figure 3), and an igniter tube (232 – Figure 3) extending through and from the outer plate (324 and 360).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North, in view of Laster, by including an igniter tube extending through and from the outer plate, in order to use the igniter tube as a mount for an igniter and to cool the tip of the igniter using cooling air from a cavity between the inner and outer tubes, as taught by Bronson (p. [0019]).
Regarding claim 11, North, in view of Laster, teaches the invention as claimed and as discussed above for claim 10, except for an igniter tube extending through and from the outer plate.
Bronson teaches (Figures 3 and 4) a similar air tube comprising an inner tube (326 – see Figure 4), an outer tube (328 – see Figure 4) having air cooling features (338 and 330 – Figure 3), an outer plate (324 and 360 as a whole – Figure 3), and an igniter tube (232 – Figure 3) extending through and from the outer plate (324 and 360).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify North, in view of Laster, by including an igniter tube extending through and from the outer plate, in order to use the igniter tube as a mount for an igniter and to cool .

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument to the 35 U.S.C. 102 rejection of claim 1, this rejection was modified to a 35 U.S.C. 103 rejection using Laster as a secondary reference for teaching “a strut extending from proximate the inner tube inlet towards the inner tube outlet on the outer surface of the inner tube and connected to the inner surface of the outer tube”.
Similarly, the 35 U.S.C. 103 rejection of claim 14 was modified to use Laster as a secondary reference for teaching “a strut coupling the outer surface of the inner tube to the inner surface of the outer tube, the strut extending from the inner tube inlet towards the inner tube outlet”.
Note that “fin” and “strut” are interchangeable, and element 48 of Laster can be both a “fin” and a “strut”. Laster also teaches in p. [0027], ll. 5-7: “The centering struts 48 may or may not be in contact with an outer surface 24 of the fuel nozzle 16”. Therefore, the claimed “struts” will be read as elements 48 in contact with outer surface 24 of the fuel nozzle 16, while the claimed “fins” will be read as elements 48 not in contact with outer surface 24 of the fuel nozzle 16.
Regarding Applicant’s argument of Laster as applied to the rejection of claim 9, Applicant argues that “placing the centering struts of Laster into the airflow 22 of North would be contrary to the teachings of North” because this “would greatly impact the shape and direction of the airflow decreasing the likelihood that the airflow would achieve its stated goal of providing a shielding effect which results in a desired ignition delay”. Examiner disagrees. Inserting struts between the inner and outer tubes of North would simply divide the annular passageway (26 – Figure 2 of North) into sections 
Regarding Applicant’s argument that North fails to teach the newly amended limitation “a plurality of struts each extending from proximate the inner tube inlet towards the inner tube outlet and extending from the inner tube to the outer cylindrical tube”, North does teach this limitation due to the word “proximate”. As shown in the annotated Figure 5 on page 8, the elements labeled “struts” are “proximate” to the inner tube inlet (in fact, the struts extend from the inner tube inlet). The “struts” also extend downward towards the inner tube outlet, and then “touch” the outer cylindrical tube via the element labeled “outer plate” (see annotated Figure 5 on page 4). Therefore, the entire limitation is taught by North.

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         


/William H Rodriguez/               Primary Examiner, Art Unit 3741